BY THE COURT.
Western Reserve Savings and Loan Co. is an insolvent building and loan company now in the hands of a receiver. Helen Selden made application for the return to her of certain securities and $500 in money claimed to have been held for her by the company. No contention arises in this court as to the securities which have, in fact, been returned to Mrs. Selden.
• As to the $500 it appears that Mrs. Selden, in August, left with one, Sweitzer, an officer of the company, a check for that sum, to be used in the purchase of certain designated real estate, and that this check was by Sweit-zer indorsed over to the Company, which gave him credit for that amount and which remained to his credit up until the receiver was appointed on September 12th following. The date of the deposit made by Sweitzer was August 21st. The money of the company was principally kept on deposit with the Midland Bank and the money in question was so deposited. By reason of other checks apparently issued in due course, the Company’s cash balance with the Midland was on August 24th reduced to $17.99. The Court of Appeals held:
1. If there was a trust relation existing between Mrs. Selden and the Company, that trust adhered to the Company’s cash account with the Midland Bank, and as that account had been reduced to $17.99 subsequent to the trust arising, the applicant could, at best, assert her trust in no greater sum.
2. There was, however, no trust at all in this case except as between Mrs. Selden and her agent Sweitzer.
3. The applicant has a right to be subro-g'ated to Sweitzer’s -claim against the company in the matter of this deposit, but this exhausts her equities.
The same decree will be entered her as was entered in the Common Pleas. Decree for Receiver.